Name: 90/510/EEC: First Council Decision of 9 October 1990 on the extension of the legal protection of topographies of semiconductor products to persons from certain countries and territories
 Type: Decision_ENTSCHEID
 Subject Matter: electronics and electrical engineering;  information technology and data processing;  research and intellectual property;  competition;  miscellaneous industries
 Date Published: 1990-10-17

 Avis juridique important|31990D051090/510/EEC: First Council Decision of 9 October 1990 on the extension of the legal protection of topographies of semiconductor products to persons from certain countries and territories Official Journal L 285 , 17/10/1990 P. 0029 - 0030 Finnish special edition: Chapter 13 Volume 19 P. 0251 Swedish special edition: Chapter 13 Volume 19 P. 0251 *****FIRST COUNCIL DECISION of 9 October 1990 on the extension of the legal protection of topographies of semiconductor products to persons from certain countries and territories (90/510/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 87/54/EEC of 16 December 1986 on the legal protection of topographies of semiconductor products (1), and in particular Article 3 (7) thereof, Having regard to the proposal from the Commission, Whereas the right to legal protection of topographies of semiconductor products in the Community applies to persons qualifying for protection under Article 3 (1) to (5) of Directive 87/54/EEC; Whereas the right to protection can be extended, by a Counicl Decision, to persons who do not benefit from protection under the said provisions; Whereas the extension of protection should, as far as possible, be decided for the Community as a whole; Whereas such protection has in fact previously been extended in respect of certain countries and territories on an interim basis only, in accordance with Decisions 87/532/EEC (2) and 88/311/EEC (3), which both expire on 7 November 1990; Whereas it now seems appropriate to extend protection on a permanent basis to those countries or territories which have an appropriate legislation protecting topographies of semiconductor products under their national law and which make this protection available on a permanent basis to those persons from the Member States of the Community who benefit from the right to protection under Directive 87/54/EEC, HAS ADOPTED THIS DECISION: Article 1 Member States shall extend the right to protection under Directive 87/54/EEC as follows: (a) natural persons who are nationals of a country or territory listed in the Annex to this Decision or who have their habitual residence in the territory of one of those countries or territories shall be treated as if they were nationals of a Member State; (b) companies or other legal persons of a country or territory listed in the Annex which have a real and effective industrial or commercial establishment in such a country or territory shall be treated as if they had a real and effective industrial or commercial establishment on the territory of a Member State. Article 2 This Decision shall apply from 8 November 1990. Article 3 This Decision is addressed to the Member States. Done at Luxembourg, 9 October 1990. For the Council The President P. ROMITA (1) OJ No L 24, 27. 1. 1987, p. 36. (2) OJ No L 313, 4. 11. 1987, p. 22. (3) OJ No L 140, 7. 6. 1988, p. 13. ANNEX Australia Austria CollectivitÃ © territoriale de Mayotte CollectivitÃ © territoriale de Saint-Pierre et Miquelon Japan French Polynesia French Southern and Antarctic Territories New Caledonia and dependencies Sweden Wallis and Futuna Islands